Citation Nr: 0715931	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD), secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Appeals (VA) Regional 
Office (RO), which denied service connection for PVD.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2006.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

In November 2006, the Board requested a medical opinion in 
conjunction with this case.  The requested opinion was 
promulgated in February 2007, and a copy was provided to the 
veteran.  In pertinent part, he was informed that he had 60 
days from the date of the letter to review the opinion and 
send any additional evidence or argument he may wish to 
submit.  Thereafter, additional argument was submitted by the 
veteran's accredited representative in May 2007.  
Accordingly, the Board will proceed with the adjudication of 
this case.  


FINDINGS OF FACT

1.  Diabetes mellitus (DM) was diagnosed in approximately 
1998, and PVD was diagnosed shortly thereafter in 1999.  

2.  PVD is aggravated by the veteran's service-connected DM.  


CONCLUSION OF LAW

PVD is secondary to service-connected DM.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with the 
claim of secondary service connection.  

The veteran and his representative contend that service 
connection is warranted for PVD secondary to the veteran's 
service-connected DM.  The veteran asserts that PVD is caused 
by DM, and since he has both, he should be service-connected 
for PVD.  His representative also argues that if the 
veteran's service-connected DM did not cause the veteran's 
diagnosed PVD, the DM aggravated the PVD.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2006).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation...  See Allen v. Brown, 7 Vet. App. 
439 (1995).  See 71 Fed. Reg. 52744 (2006). The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In this case, the veteran's service medical records are 
devoid of findings, treatment, or diagnosis, of DM or PVD, 
and PVD is not contended by the veteran to be as a result of 
his active duty service.  The first evidence of DM was in 
1998 or 1999, many years after service discharge.  The 
veteran's PVD was also diagnosed very close in proximity to 
the veteran's DM.  The veteran's DM has been found to be 
service-connected.  

In order to warrant secondary service-connection, it is 
necessary for the Board to make a determination as to whether 
or not the veteran's service-connected DM caused or 
aggravated the veteran's PVD.  There is medical evidence of 
record which shows that the veteran has PVD.  In March 2003, 
the veteran underwent a VA examination.  The veteran was 
diagnosed with PVD.  However, the examiner indicated, in 
pertinent part, that since both the veteran's DM and PVD 
appeared at about the same time, and it takes years to 
develop PVD, it was his opinion that the veteran's PVD 
preceded his service-connected DM.  Therefore, it was his 
opinion that DM could not be the cause of the veteran's PVD.  

In March 2004, Walter R. Ruf, MD, a physician who sat on 
medical boards in the Army's Medical Branch after Vietnam, 
submitted a letter in support of the veteran's claim.  Dr. 
Ruf indicated, in pertinent part, that the veteran's DM and 
PVD were related.  He submitted medical articles for review 
on vascular disease.  Additionally, other medical material 
was submitted by the veteran with regard to DM and PVD, and 
letters in support of his claim indicating the change in the 
veteran's health, were submitted by several members of his 
family.  

At his hearing, the veteran testified that he had been 
diagnosed with DM by his private physician, and that shortly 
thereafter, he was diagnosed with PVD.  He stated that he is 
monitored by VA for his DM ad that he is provided blood 
thinners for PVD.  

In view of the foregoing medical evidence, the Board decided 
to obtain a medical opinion to resolve this claim.  In a 
February 2007 medical opinion, the clinician stated that a 
diagnosis of DM was not supported by objective evidence until 
July 1999 and that it is more likely that the PVD pre-dated 
1999 given the severity of the occlusion at the metatarsal 
and digital levels by 1999 and thus, it is less likely that 
the DM caused the PVD given the above reasons.  However, the 
clinician further stated that the fact that DM can worsen 
atherosclerosis and cause progression of CAD, PVD, and other 
vasculopathies is well established.  From that standpoint, DM 
can aggravate the PVD.  However, the degree of aggravation is 
difficult to quantitate in the absence of follow up 
Doppler/ABI to indicate worsening of the occlusions noted in 
1999.  Thus, the clinician concluded that if DM were assumed, 
it is as likely as not that it aggravates the PVD.  

As the medical opinion was promulgated by a medical expert 
based upon review of the entire claims folder, to include the 
conflicting medical opinions of record, the Board concludes 
that it is entitled to the most weight in the instant case.  
This conclusion is further supported by the fact that the 
clinician provided a detailed rationale in support of his 
opinions.

As the veteran is diagnosed with DM and service-connected for 
such, and the medical opinion states that if we assume that 
the veteran has DM it is as likely as not aggravating the 
veteran's PVD, doubt is resolved in the veteran's favor in 
this case.  Based on the foregoing, service connection for 
PVD is warranted based on aggravation by the veteran's 
service-connected DM.  


ORDER

Service connection for PVD is granted as secondary to the 
veteran's service-connected DM.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


